J-S34022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SETH R. BLACKMAN, JR.                      :
                                               :
                       Appellant               :   No. 1308 WDA 2021

              Appeal from the PCRA Order Entered October 4, 2021
               In the Court of Common Pleas of Allegheny County
                  Criminal Division at CP-02-CR-0002933-2019

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SETH R. BLACKMAN, JR.                      :
                                               :
                       Appellant               :   No. 1309 WDA 2021

              Appeal from the PCRA Order Entered October 4, 2021
               In the Court of Common Pleas of Allegheny County
                  Criminal Division at CP-02-CR-0003386-2019


BEFORE:      DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                           FILED: DECEMBER 7, 2022




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S34022-22


       Seth R. Blackman, Jr. (Appellant), appeals from the order dismissing his

first petition filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546. After careful review, we affirm.1

       The PCRA court summarized the procedural history as follows:

       On July 2[9], 2020, Appellant … entered a general plea of guilty
       at two petitions. At CP-02-CR-03386-2019, Appellant pled guilty
       to one count each of Possession of Firearm Prohibited, Receiving
       Stolen Property, Possessing a Firearm without a License, Resisting
       Arrest, Escape, and Possession of Marijuana.[FN1] At CP-02-CR-
       02933-2019, Appellant pled [guilty] to one count each of
       Possession of a Firearm Prohibited, Possessing a Firearm Without
       a License; two counts of Possession of a Controlled Substance,
       and one count each of Resisting Arrest, False Identification to Law
       Enforcement Officer, and Possession of Marijuana.[FN2] [The trial
       c]ourt sentenced Appellant to 6-12 years’ incarceration in the
       aggregate on these charges and further sentenced him to a
       consecutive 3-6 years for a probation violation. Appellant did not
       file a direct appeal.[2]

              [FN1]
                  18 Pa.C.S. §§ 6105(a)(1), 3925(a), 6106(a) (1),
              5104, 5121(a), and 35 [P.S.] § 780-113(a)(31),
              respectively.

                  18 Pa.C.S. §§ 6105(a)(1), 6106(a)(1), 35 [P.S.]
              [FN2]

              § 780-113(a)(16), 18 Pa.C.S.[A.] § 5104, 18 Pa.C.S.
____________________________________________


1 Appellant complied with the Pennsylvania Supreme Court’s directive in
Commonwealth v. Walker, 185 A.3d 969, 971 (Pa. 2018) (holding that
“where a single order resolves issues arising on more than one docket,
separate notices of appeal must be filed for each case.”). On December 23,
2021, this Court consolidated the appeals sua sponte.
2The record indicates that on August 7, 2020, Appellant obtained new counsel,
who filed a motion to reconsider sentence. There is no order disposing of the
motion on the docket or in the record, although new counsel at the PCRA
hearing stated that the trial court “did eliminate a consecutive three-year
[sentence of] probation, but the court would not change the incarceration.”
N.T., 9/27/21, at 4-5. The record also reflects that the PCRA court responded
to a claim in Appellant’s amended PCRA petition and issued an order awarding
Appellant credit for time served. Order, 11/3/21, at 1 (unnumbered).

                                           -2-
J-S34022-22


           §§ 4914, 5121(a), and 35 [P.S.] § 780-113(a)(31),
           respectively.

     Instead, Appellant filed a pro se “APPEAL: INEFFECTIVE
     ASSISTANCE OF COUNSEL,” on October [7], 2020. [The PCRA
     c]ourt appointed counsel, who filed an amended PCRA Petition on
     March 26, 2021. [The PCRA c]ourt held a hearing on the Petition
     on September 27, 2021, and on October 4, 2021, dismissed the
     Petition. Appellant filed a Notice of Appeal on November 3, 2021,
     and a Concise Statement of Errors Complained of on Appeal on
     November 23, 2021.

PCRA Court Opinion, 12/14/21, at 2 (two footnotes in original, one footnote

added).

     Appellant’s counsel failed to file an appellate brief. Consequently, this

Court issued an order remanding the case for the PCRA court to determine

whether

     counsel has abandoned Appellant and to take further action as
     required to protect Appellant’s right to appeal. The [PCRA] court
     shall notify this Court, in writing, within the 30-day period, of all
     findings and actions taken thereon.            JURISDICTION IS
     RETAINED.

Order, 3/21/22, at 1 (emphasis in original).

     On March 28, 2022, while this appeal was pending, PCRA counsel filed

a second PCRA petition entitled “POST CONVICTION RELIEF ACT PETITION TO

REINSTATE APPEAL NUNC PRO TUNC.”            That same day, the PCRA court

entered an order granting the petition and reinstating Appellant’s appeal




                                     -3-
J-S34022-22


rights nunc pro tunc.3        Appellant did not file a new notice of appeal.       By

correspondence dated April 13, 2022, the PCRA court advised this Court that

PCRA counsel had not abandoned Appellant. Letter, 4/13/22, at 1. On July

11, 2022, Appellant’s counsel filed an appellate brief. The Commonwealth

thereafter responded.

       On appeal, Appellant raises the following issues:

       I.     Did the [trial c]ourt fail to explain each of the elements of
              the crimes to which [Appellant] pled guilty?

       II.    Specifically, did the [trial c]ourt fail to explain to [Appellant]
              that the Escape charge (18 Pa.C.S. § 5121(a)) required that
              [Appellant] removed himself or fail [sic] to return from
              official detention, which he was never subject to before
              he was arrested for, inter alia, Escape?

       III.   Was the Guilty Plea Colloquy completed by counsel outside
              of [Appellant’s] presence?

       IV.    Did [Appellant] enter a guilty plea without an understanding
              of the nature of the charges to which he was pleading, his
              plea was entered unintelligently, involuntarily and
              unknowingly in violation [of the] Due Process Clauses of the
              Pennsylvania and U.S. Constitutions?

       V.     Was [Appellant] never specifically informed that part of the
              offered plea deal included dropping certain charges;
              instead, [Appellant] was merely informed of the period of
              incarceration offered by the prosecutor?


____________________________________________


3  In the petition, PCRA counsel argues Appellant “should not be deprived of
his appellate rights because of what amounts to a clerical error made by his
counsel that led to an admittedly greater error.” PCRA Petition, 3/28/22, at
6. However, this Court did not dismiss the appeal of Appellant’s amended
PCRA petition. We remanded for clarification of counsel’s status. The PCRA
court, nevertheless, entered an order reinstating Appellant’s appeal rights,
nunc pro tunc.

                                           -4-
J-S34022-22


Appellant’s Brief at 5 (emphasis in original).

       Prior to addressing the merits of Appellant’s issues, we examine whether

the issues are properly before us.             Appellant timely filed his pro se PCRA

petition alleging ineffective assistance of plea counsel, which did not seek

reinstatement of his direct appeal rights. Pro Se PCRA Petition, 10/7/20, at

1-2 (unnumbered).4         In his counseled, amended PCRA petition, Appellant

expanded on his pro se claims of ineffective assistance of plea counsel, but

did not seek reinstatement of his direct appeal rights. Amended PCRA Petition,

3/26/21, at 4-20.5


____________________________________________


4 Appellant raised eight issues in his pro se petition, which he entitled “Appeal:
Ineffective Assistance of Counsel.” Pro Se PCRA Petition, 10/7/20, at 1-2
(unnumbered). He claimed the ineffective assistance of counsel. Id. In part,
Appellant asserted, “[t]he Appellant was not properly represented by
counsel[.]” Id. at 1 ¶ 1. He further claims, “[A]ppellant took his plea not
voluntarily, intelligently, and knowingly[;] …. [A]ppellant was under the
impression his was going to be release[d] to JRS[;] … he was promised this
by his counsel[.]” Id. at 1 ¶ 2. He also claims he did not “fill[] out” the plea
paperwork but received it completed by counsel. Id. at ¶ 3. “[A]ppellant had
information withheld from him by his counsel[.]” Id. at 2 ¶ 5. “[Counsel]
seemed to be under the influence of a drug substance of some sort” during
Appellant’s plea proceedings. Id. at 2 ¶ 7. Lastly, Appellant claimed he was
“not properly represented … [because counsel] committed legal malpractice
against [A]ppellant[.]” Id. at 2 ¶ 8.

5 In his amended PCRA petition, Appellant again raised claims of ineffective
assistance of trial/plea counsel. Amended PCRA Petition, 3/26/21, at 4-20.
He contended, “[t]rial counsel was ineffective for failing to ensure petitioner
received credit for time served.” Id. at 4. He also maintained, “Trial counsel
was ineffective for failing to correct a defective guilty plea colloquy.” Id. at
6. The first three issues raised in the instant appeal are presented in the
amended PCRA petition as subheadings demonstrating the bases for his
ineffectiveness claims, and as examples of counsel’s alleged ineffectiveness.
See id. at 6-17.

                                           -5-
J-S34022-22


       After counsel failed to file an appellate brief, this Court remanded to the

PCRA court and retained jurisdiction. We remanded solely for the PCRA court

to determine whether counsel had abandoned Appellant.             Order, 3/21/22.

Despite this Court expressly stating that it was retaining jurisdiction, counsel

filed a second PCRA petition. See PCRA Petition, 3/28/22, at 2-6. Appellant

titled this petition: “Post-Conviction Relief Act Petition to Reinstate Appeal

Rights Nunc Pro Tunc.” Id. (caption).

       The Pennsylvania Supreme Court has held that a second or subsequent

PCRA petition cannot be filed until “the resolution of review of the pending

PCRA petition by the highest state court in which review is sought, or upon

the expiration of the time for seeking such review.” Commonwealth v. Lark,

746    A.2d   585,   588    (Pa.    2000),   overruled    on    other    grounds,

Commonwealth         v.    Small,   238   A.3d   1267    (Pa.   2020);   but   see

Commonwealth v. Porter, 35 A.3d 4 (Pa. 2012) (PCRA court may consider

second or subsequent PCRA petition where first petition has been held in

abeyance at request of petitioner and case is not on appeal). Thus, Appellant’s

second PCRA petition was improper, as the PCRA court had dismissed

Appellant’s first PCRA petition, and the appeal therefrom presently is before

this Court.   See Second PCRA Petition, 3/28/22, ¶¶ 7-8 (recognizing, “By

Order dated October 4, 2021, the [first] Petition was denied and dismissed.

…     [Appellant] timely filed [a] notice of appeal on November 3, 2021.”

(emphasis added)).


                                       -6-
J-S34022-22


      In addition, the PCRA court exceeded the scope of remand by entering

its March 28, 2022, order purportedly granting Appellant’s petition to reinstate

his appeal, nunc pro tunc.    It is well settled that following remand, a lower

court must strictly comply with this Court’s mandate. See Commonwealth

v. Null, 186 A.3d 424, 429 (Pa. Super. 2018); see also Gocek v. Gocek,

612 A.2d 1004, 1009 n.7 (Pa. Super. 1992) (“on remand, the scope of inquiry

should not exceed the perimeters set forth herein”). Appellant’s appeal of the

denial of relief on his first PCRA petition remains before us for review.

Nevertheless, we may only consider issues raised by Appellant in his pro se

and amended PCRA petitions, namely claims of ineffective assistance of

counsel.

      We note Appellant waived any direct challenge to the validity of his

guilty plea because he did not object during the plea colloquy or file a motion

to withdraw his plea within 10 days of sentencing. See N.T., 7/29/20, at 2-

41;   Motion   to   Reconsider   Sentence,   8/7/20,   at   2-4.    See    also

Commonwealth v. Lincoln, 72 A.3d 606, 609-10 (Pa. Super. 2013) (“A

defendant wishing to challenge the voluntariness of a guilty plea … must either

object during the plea colloquy or file a motion to withdraw the plea within ten

days of sentencing.    Failure to employ either measure results in waiver.”

(citations omitted)); Pa.R.Crim.P. 720(B)(1)(a)(i). Further, Appellant’s first

three and one-half issues are also subject to waiver because Appellant could

have raised them on direct appeal but did not. See 42 Pa.C.S.A. § 9544(b)


                                     -7-
J-S34022-22


(“For purposes of this subchapter, an issue is waived if the petitioner could

have raised it but failed to do so before trial, at trial, during unitary review,

on appeal or in a prior state postconviction [sic] proceeding.”). Thus, we are

precluded from considering Appellant’s first three issues and part of his fourth

issue.

         In his fourth and his fifth issues, Appellant argues that plea counsel was

ineffective. Appellant’s Brief at 25-33. We disagree.

         Appellate review of a PCRA court’s dismissal of a PCRA petition is
         limited to the examination of whether the PCRA court’s
         determination is supported by the record and free of legal error.
         The PCRA court’s findings will not be disturbed unless there is no
         support for the findings in the certified record. This Court grants
         great deference to the findings of the PCRA court, and we will not
         disturb those findings merely because the record could support a
         contrary holding. In contrast, we review the PCRA court’s legal
         conclusions de novo.

Commonwealth v. Maxwell, 232 A.3d 739, 744 (Pa. Super. 2020) (en banc)

(citations and quotation marks omitted). A “PCRA court’s credibility findings

are to be accorded great deference, and where supported by the record, such

determinations are binding on a reviewing court.” Commonwealth v.

Williams, 141 A.3d 440, 452 (Pa. 2016).

         For a PCRA petitioner to obtain relief on an ineffectiveness claim, he

must establish:

         (1) the underlying claim has arguable merit; (2) no reasonable
         basis existed for counsel’s action or failure to act; and (3) he
         suffered prejudice as a result of counsel’s error, with prejudice
         measured by whether there is a reasonable probability the result
         of the proceeding would have been different. Commonwealth v.
         Chmiel, 612 Pa. 333, 30 A.3d 1111, 1127 (Pa. 2011) (employing

                                        -8-
J-S34022-22


      ineffective assistance of counsel test from Commonwealth v.
      Pierce, 515 Pa. 153, 527 A.2d 973, 975-76 (Pa. 1987)). Counsel
      is presumed to have rendered effective assistance. Additionally,
      counsel cannot be deemed ineffective for failing to raise a
      meritless claim. Finally, because a PCRA petitioner must establish
      all the Pierce prongs to be entitled to relief, we are not required
      to analyze the elements of an ineffectiveness claim in any specific
      order; thus, if a claim fails under any required element, we may
      dismiss the claim on that basis.

Commonwealth v. Treiber, 121 A.3d 435, 445 (Pa. 2015).

      Appellant alleges plea counsel was ineffective for not objecting to the

trial court’s failure to explain the elements of each offense during Appellant’s

oral plea colloquy.      Appellant’s Brief at 26.      He also claims plea counsel

rendered   ineffective     assistance   by   failing   to   inform   him   that   the

Commonwealth’s negotiated plea offer included the dropping of charges and

a prescribed sentence. Id. at 27.

      The Pennsylvania Supreme Court has explained:

      Allegations of ineffectiveness in connection with the entry of a
      guilty plea will serve as a basis for relief only if the ineffectiveness
      caused [the defendant] to enter an involuntary or unknowing plea.
      In determining whether a guilty plea was entered knowingly and
      intelligently, a reviewing court must review all of the
      circumstances surrounding the entry of that plea.

Commonwealth v. Allen, 732 A.2d 582, 587 (Pa. 1999) (citations omitted).

      A valid plea colloquy must delve into six areas: 1) the nature of
      the charges, 2) the factual basis for the plea, 3) the right to a jury
      trial, 4) the presumption of innocence, 5) the sentencing ranges,
      and 6) the plea court’s power to deviate from any recommended
      sentence.

                                        ***




                                        -9-
J-S34022-22


      Our Supreme Court has repeatedly stressed that where the
      totality of the circumstances establishes that a defendant was
      aware of the nature of the charges, the plea court’s failure to
      delineate the elements of the crimes at the oral colloquy, standing
      alone, will not invalidate an otherwise knowing and voluntary
      guilty plea. Whether notice of the nature of the charges has been
      adequately imparted may be determined from the totality of the
      circumstances attendant upon the plea.

                                    ***

      Further supporting these precepts is the following comment to
      Pa.R.Crim.P. 590:

            It is advisable that the judge conduct the examination
            of the defendant. However, paragraph (A) does not
            prevent defense counsel or the attorney for the
            Commonwealth from conducting part or all of the
            examination of the defendant, as permitted by the
            judge. In addition, nothing in the rule would preclude
            the use of a written colloquy that is read, completed,
            signed by the defendant, and made part of the record
            of the plea proceedings. This written colloquy would
            have to be supplemented by some on-the-record oral
            examination. Its use would not, of course, change
            any other requirements of law, including these rules,
            regarding the prerequisites of a valid guilty plea or
            plea of nolo contendere.

      To summarize, whether a defendant is aware of the nature of the
      offenses depends on the totality of the circumstances, and a plea
      will not be invalidated premised solely on the plea court’s failure
      to outline the elements of the crimes at the oral colloquy.

Commonwealth v. Morrison, 878 A.2d 102, 107–09 (Pa. Super. 2005)

(citations omitted).

      The record reflects that during the oral guilty plea colloquy, the trial

court asked Appellant whether plea counsel had explained the nature of the

charges and the elements of the offenses; Appellant answered “yes.” N.T.,


                                    - 10 -
J-S34022-22


7/29/20, at 19. Appellant also completed a written plea colloquy in which he

agreed that plea counsel “discussed … the elements of each offense” and “the

factual basis of each charged offense.” Written Guilty Plea Colloquy, 7/29/20,

at 2.    At the PCRA hearing, plea counsel testified that he discussed the

elements of each offense with Appellant, and the PCRA court credited this

testimony. N.T. 9/27/21, at 15, 112. Furthermore, Appellant is bound by the

affirmations he made under oath at the guilty plea hearing.                  See

Commonwealth v. Willis, 68 A.3d 997, 1009 (Pa. Super. 2013) (“Appellant

is bound by these statements, which he made in open court while under oath,

and he may not now assert grounds for withdrawing the plea which contradict

the statements.”). Finally, the record contains the criminal informations which

define and describe the elements of each offense. Appellant conceded at the

PCRA hearing that he received this information prior to entering his guilty plea.

N.T., 9/27/21, at 93. If Appellant did not understand the elements of the

offenses, he could have inquired at the plea hearing, but did not. In sum,

plea counsel was not ineffective for failing to raise a meritless objection at the

plea hearing.

        Appellant’s claim that plea counsel was ineffective for failing to explain

that the Commonwealth’s plea offer of 6 - 12 years in prison included the

dropping of charges, specifically the escape charge, is equally unavailing. See

Appellant’s Brief at 27-33.       Assuming, arguendo, that counsel did not

communicate this information, Appellant has not shown that counsel’s alleged


                                      - 11 -
J-S34022-22


failure caused him to reject the offer. At the PCRA hearing, both plea counsel

and Appellant testified that Appellant was unwilling to accept any plea offer

that included state prison time. N.T., 9/27/21, at 12-16, 20-22, 63, 69. The

record also reflects that the trial court did not sentence Appellant on the

escape charge; indeed, the trial court imposed the same sentence originally

offered by the Commonwealth. See N.T., 7/29/20, at 38-40; N.T., 9/27/21,

at 48, 74, 111.

      Appellant contends he was prejudiced by counsel’s ineffectiveness

because he pled guilty to escape, which resulted in a higher prisoner

classification.   See N.T., 9/27/21, at 73-78; Appellant’s Brief at 30-33.

Appellant provides no factual support or legal authority in support of his claim.

See id. The Supreme Court has held: “[A] defendant’s lack of knowledge of

collateral consequences of the entry of a guilty plea does not undermine the

validity of the plea, and counsel is therefore not constitutionally ineffective for

failure to advise a defendant of the collateral consequences of a guilty plea.”

Commonwealth v. Abraham, 62 A.3d 343, 350 (Pa. 2012) (citation

omitted).

      Here, the record reveals that Appellant chose to enter a general guilty

plea. N.T., 9/27/21, at 20. Appellant did so because he believed he “could

get a county sentence [from the trial] court.” Id. at 22; see also id. at 63,

69, 91. He was mistaken. The PCRA court determined that Appellant’s guilty

plea was knowing and voluntary. See PCRA Court Opinion, 12/14/21, at 3-5.


                                      - 12 -
J-S34022-22


Upon review, the PCRA court’s dismissal of Appellant’s PCRA petition is

supported by the record and free of legal error.

      Order affirmed.

Judge Dubow joins the memorandum.

Judge Pellegrini files a concurring memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/07/2022




                                    - 13 -